            CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

    Brock Fredin,

                          Plaintiff,           Court File No. 17-cv-03058 (SRN/HB)

    v.

    Lindsey Middlecamp,

                          Defendant.



    Brock Fredin,
                             Plaintiff,           Case File No. 18-cv-466 (SRN/HB)


    v.

    Grace Elizabeth Miller, and
    Catherine Marie Schaefer,

                    Defendants.
__________________________________


                       Defendants’ Memorandum of Law in Opposition
                              to Plaintiff’s Motion to Disqualify

         Defendants Lindsey Middlecamp, Grace Miller, and Catherine Schaefer, by and

through their undersigned Counsel, hereby submit this memorandum in opposition to

Plaintiff’s motion to disqualify the Hon. Susan R. Nelson (Doc. 281)1. Defendants



1
  Fredin has filed the identical motion to disqualify in these two related matters as well as
in Fredin v. Kreil, 20-CV-01929 and, consequently, reference will only be made to
document numbers associated with 17-cv-03058.


4843-8015-3556.1
            CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 2 of 9




respectfully request that Plaintiff’s motion be denied, and that attorneys’ fees be granted to

Defendants for the time expended responding to yet another patently frivolous motion.

                       INTRODUCTION AND PROCEDURAL HISTORY

         Fredin commenced his meritless lawsuit against Defendant Middlecamp over three

years ago, in July of 2017. He brought similar abusive suits against Defendants Schaefer

and Miller in February of 2018, and the cases were assigned as related cases to the

Honorable Susan R. Nelson.

         In the years of vexatious litigation that followed, Fredin has named Middlecamp,

Schaefer, and Miller in a number of additional lawsuits involving redundant,

unsubstantiated claims, which were all assigned as related cases to the Honorable Susan R.

Nelson: 18-CV-510 (filed in February of 2018 and dismissed in February of 2019); 19-

CV-2864 (filed in November 2019 and dismissed in May of 2020); 19-CV-20-8 (filed in

November 2019 and dismissed in January 2020); and 19-CV-3051 (filed in December 2019

and dismissed in June 2020.) At no point during any of those cases did Fredin move to

disqualify any of the judicial officers. By June of 2020, the only suits remaining against

the Defendants were the original two.

         Defendants moved for summary judgment. (Doc. 179.) Defendants also moved to

declare Fredin a vexatious litigant and sought an injunction regarding extrajudicial

harassing conduct by Fredin. (Docs. 209, 212.) Fredin opposed the motions for summary

judgment, to declare him a vexatious litigant, and for injunctive relief on the merits, but

did not seek to disqualify any of the judicial officers presiding over the cases.



                                              2
4843-8015-3556.1
            CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 3 of 9




         On November 13, 2020, this Court granted Defendants’ motion for summary

judgment and properly dismissed all of Fredin’s remaining claims against Defendants.

(Doc. 237.) Fredin promptly appealed that dismissal to the 8th Circuit Court of Appeals.

(Doc. 251.)

         Additionally, on November 23, 2020, this Court granted Defendants’ motion to

declare Fredin a vexatious litigant, prohibiting Fredin from commencing new suits against

Defendants unless certain conditions are met. In its November 23, 2020 Order, the Court

also issued an injunction against Fredin requiring that he remove a series of defamatory

and harassing websites and videos. In so ordering, the Court found that Fredin’s conduct

was a sanctionable abuse of the judicial process and the Court’s inherent authority should

be employed to stop Fredin’s attempts to coerce favorable settlement terms or judicial

decisions. (Doc. 253 at 13-16.)

         In response, Fredin filed a letter declaring that he “w[ould] not abide by the

directives set forth in its November 23, 2020 Order.” (Doc. 256 at 2.) He has further

proclaimed repeatedly that “[u]nder no conditions will any of these websites or videos ever

be taken down.” (Doc. 234 at 5.) On November 24, 2020, Fredin filed a letter requesting

leave to bring a motion to reconsider. (Doc. 254.) Meanwhile, in further defiance of the

Court’s Order, on December 1, 2020, Fredin published new defamatory videos and

websites, again falsely accusing defense counsel and this Court of discrimination and

bigotry. He even posted a new video and website mocking Judge Nelson for issuing the

November 23, 2020 Order. On December 4, 2020, still in willful defiance of the Court’s



                                            3
4843-8015-3556.1
              CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 4 of 9




November 23, 2020 Order, Fredin filed a frivolous motion to vacate the November 23,

2020 Order. (Doc. 269.)

         Because Fredin continued to defy the Court’s Order, and continued to generate

additional meritless motion practice, Defendants’ counsel ultimately filed a motion for an

Order to Show Cause on December 9, 2020. (Doc. 276.)

         It was only after Defendants filed a motion to show cause that on December 10,

2020 (after three years, six lawsuits, dispositive dismissals, and numerous unsuccessful

appeals to the 8th Circuit) Fredin moved, for the first time, to disqualify the Honorable

Susan R. Nelson from the Defendants’ cases. (Doc. 281.) For the reasons set forth below,

that motion must be denied.

                                          ARGUMENT

         I.        Fredin cannot meet the “substantial burden” to establish a need to
                   recuse the Hon. Susan R. Nelson

         “A party introducing a motion to recuse carries a heavy burden of proof; a judge is

presumed to be impartial and the party seeking disqualification bears the substantial burden

of proving otherwise.” United States v. Oaks, 606 F.3d 530, 537 (8th Cir. 2010) (citing

Pope v. Fed. Express Corp., 974 F.2d 982, 985 (8th Cir.1992). Here, Fredin does not come

close to meeting that substantial burden. The Court’s Orders have been measured,

thoughtful, and based on careful considerations of factual evidence and sworn testimony.

Fredin has had generous opportunities to fully litigate his claims and his opposition to

Defendants’ motions, and has lost each on the merits. Fredin fails to cite to a single

statement or fact that could establish that the Honorable Susan R. Nelson is biased or


                                               4
4843-8015-3556.1
            CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 5 of 9




prejudiced against Fredin to a degree that overcomes the presumption of impartiality to

which she is entitled.


         II.       Fredin’s arguments concerning the Hon. Susan R. Nelson’s former
                   employment are baseless, and inapplicable to Defendants Middlecamp,
                   Miller, and Schaefer

         Fredin has a documented track record of inventing conspiratorial relationships

where none exist. He has unsuccessfully moved to disqualify various firms from his cases

alleging secret kick-backs, improper appointments, and other phantom corruption. Now,

for the first time, Fredin turns that argument towards the District Court, arguing that

because the Honorable Susan R. Nelson was previously employed with the law firm of

Robins, Kaplan, Miller, and Ceresi, she is either an interested party or otherwise biased as

to matters in which current Robins Kaplan attorneys serve as counsel. Specifically, Fredin

alleges that the Honorable Susan R. Nelson is biased to rule in favor of Anne Lockner and

other Robins Kaplan attorneys because of her prior relationship with the firm.

         There is no basis to find that the Honorable Susan R. Nelson is biased in favor of

any attorneys with Robins Kaplan. The Honorable Susan R. Nelson’s tenure with Robins

Kaplan ended over twenty years ago when she was appointed to the federal bench as a

magistrate judge in 2000. Fredin has provided no evidence or authority for the argument

that a prior employment relationship with a law firm twenty years preceding the current

litigation has any bearing on a judicial officer’s impartiality on a case where later

employees of that firm represent a defendant. Nor can he credibly allege a relationship with

any of the attorneys. Although Fredin generically asserts “Judge Nelson worked [sic] and


                                              5
4843-8015-3556.1
            CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 6 of 9




mentored Robins Kaplan LLP attorney Anne M. Lockner,” that too appears to be a baseless

fiction. Judge Nelson was appointed as a Magistrate Judge to the District of Minnesota on

June 12, 2000, and later became an Article III judge in 2010. On information and belief,

Anne Lockner did not become employed as an associate attorney with the Robbins Kaplan

firm until August 2000. How Judge Nelson could have worked with and mentored a person

who did not even work at the firm until after her appointment to the bench is a hallmark of

Fredin’s willingness to fabricate claims to suit his ends. The allegation is made in bad faith

and designed to delay, generate unnecessary attorney fees, and squeeze every ounce of pain

he can out of the pending litigation, knowing that his ability to file subsequent suits has

now been curtailed.

         Moreover, Fredin’s claims regarding a relationship or bias between the Honorable

Susan R. Nelson and the Robins Kaplan firm cannot form a basis for the Hon. Judge Nelson

to recuse herself from Fredin’s cases against Middlecamp, Miller, and Schaefer.

Middlecamp, Miller, and Schaefer are not represented by any attorneys at the Robins

Kaplan firm. Their cases have been resolved on the merits, and their only pending motions

are narrowly aimed at enforcing the Court’s November 23, 2020 Order regarding Fredin’s

conduct aimed at harassing and intimidating Defendants. And, while it is true that the list

of websites and videos include several which defame attorneys at Robins & Kaplan by

name, that does not warrant recusal. Fifteen of the first seventeen YouTube videos Fredin

published between October and November of 2020 are aimed at individuals directly

associated with Fredin’s grievances against Middlecamp, Schaefer, and Miller. The fact

that Fredin later elected to expand the scope of his harassing conduct to target a growing

                                              6
4843-8015-3556.1
            CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 7 of 9




list of individuals, including attorneys at Robins Kaplan, does not entitle Fredin to then

claim that the scope of remaining motions with Defendants is somehow tainted. In short,

to the extent Fredin’s motion relies on a relationship between the District Court and the

Robins Kaplan firm, Fredin’s motion is baseless, untimely, and without any evidence

meriting recusal.

         III.      Fredin has not otherwise met his heavy burden to prove that recusal is
                   required.

         Fredin cannot use his own reprehensible conduct as a shield. He cannot rely on the

fact that he has made recent harassing content aimed at Magistrate Judge Hildy Bowbeer

or the Honorable Susan R. Nelson herself to now bolster his otherwise meritless claim of

bias or prejudice. The Eighth Circuit has held that even where a criminal defendant has

made a direct threat against a judicial officer, recusal is not automatic (which rule makes

good sense: any policy to the contrary would incentivize parties to threaten or harass judges

in order to cause delay, prejudice to opposing parties, and engage in judge-shopping.) See

United States v. Oaks, 606 F.3d 530, 537 (8th Cir. 2010) (citing United States v.

Gamboa, 439 F.3d 796, 817 (8th Cir.2006).

         Nor are the District Court’s adverse rulings in this case sufficient to establish

judicial bias or raise a reasonable question of impartiality. Fredin has been held accountable

both procedurally and on the merits, but that does not support a finding of bias or prejudice.

Indeed, the docket is clear that for over three years Fredin has been granted numerous

extensions, allowances, generous briefing schedules, and other accommodations far




                                               7
4843-8015-3556.1
            CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 8 of 9




beyond what he deserves. He has received process above and beyond that required by the

constitution or federal rules of practice.

         Even if Fredin had any evidence whatsoever that the Honorable Susan R. Nelson

has formed a low opinion of Fredin or his motions, the United States Supreme Court has

properly observed that a negative view of a party arising from that party’s misconduct

during judicial proceedings is not grounds for recusal:

         The judge who presides at a trial may, upon completion of the evidence, be
         exceedingly ill disposed towards the defendant, who has been shown to be a
         thoroughly reprehensible person. But the judge is not thereby recusable for
         bias or prejudice, since his knowledge and the opinion it produced were
         properly and necessarily acquired in the course of the proceedings, and are
         indeed sometimes (as in a bench trial) necessary to completion of the judge's
         task.

         As Judge Jerome Frank pithily put it: “Impartiality is not gullibility.
         Disinterestedness does not mean child-like innocence. If the judge did not
         form judgments of the actors in those court-house dramas called trials, he
         could never render decisions.”

         Also not subject to deprecatory characterization as “bias” or “prejudice” are
         opinions held by judges as a result of what they learned in earlier
         proceedings. It has long been regarded as normal and proper for a judge to
         sit in the same case upon its remand, and to sit in successive trials involving
         the same defendant.

Liteky v. United States, 510 U.S. 540, 550–51 (1994) (additional citations omitted.) Thus,

to the extent Fredin’s motion relies on an inference of bias or impartiality because the

November 23, 2020 Order properly declared Fredin’s abusive and vexatious conduct for

what it is, his argument fails.




                                               8
4843-8015-3556.1
            CASE 0:17-cv-03058-SRN-HB Doc. 286 Filed 12/14/20 Page 9 of 9




                                        CONCLUSION

         For the foregoing reasons, Plaintiff has failed to make the required showing to meet

his substantial burden in seeking recusal or disqualification by the Honorable Susan R.

Nelson, and his motion should be denied. Furthermore, because the motion is so evidently

brought in bad faith, Defendants request that Fredin be ordered to pay as a sanction

reasonable attorneys’ fees associated with this response in the amount of $5,000.



 Date: December 14, 2020                   KUTAK ROCK LLP

                                           By: /s/ K. Jon Breyer
                                           K. Jon Breyer (302259)
                                           60 South Sixth Street
                                           Suite 3400
                                           Minneapolis, Minnesota 55402
                                           Telephone: (612) 334-5057
                                           Jon.breyer@kutakrock.com

                                           Pro Bono Counsel to Defendants Lindsey
                                           Middlecamp, Grace Elizabeth Miller and
                                           Catherine Marie Schaefer




                                              9
4843-8015-3556.1
